Citation Nr: 1610444	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michelle S. Wolf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.  Thereafter, he served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified via video conference at a hearing before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board and in February 2016, the Veteran declined the offer of another hearing.  Therefore, the Board finds that adjudication of this appeal may go forward without scheduling the Veteran for another hearing.  A transcript of the hearing before the prior VLJ has been associated with the Veteran's claims file.

This case was previously before the Board in May 2011, at which time service connection for hepatitis C was denied and the hearing loss claim was remanded in order to obtain a VA examination.  The Veteran appealed that part of the Board's decision regarding hepatitis C, and in a Joint Motion for Partial Remand (joint motion) granted by the United States Court of Appeals for Veterans Claims (Court) in March 2012, the parties agreed to vacate and remand the part of the May 2011 Board decision that denied entitlement to service connection for hepatitis C.

The case returned to the Board in October 2013, at which time both claims were remanded so that additional attempts could be made to obtain the Veteran's military personnel records.  Additionally, the Board requested that VA examinations be obtained for each claimed disorder.  While the Board finds that appropriate attempts were made to locate the Veteran's personnel records, the VA medical opinions were inadequate for adjudicative purposes.  As the requested actions were not substantially completed, the issues must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to obtain an addendum opinion with regard to the Veteran's hearing loss.  The Veteran was afforded VA examinations in January 2013 and September 2015.  Although both of those examinations showed that the Veteran does not have a hearing loss disability as defined under VA regulations, the Board acknowledges an April 2009 VA audiology consult report showing that the Veteran has hearing loss pursuant to 38 C.F.R. § 3.385.  The September 2015 VA examiner was requested to comment on that audiology report, and opined that the testing results were unsuitable for rating purposes.  The examiner provided no rationale for his conclusion, other than to note that the Veteran's last two VA examinations did not show a hearing loss disability.  That rationale is insufficient, and therefore the Board finds that the April 2009 VA audiology report shows a hearing loss disability as defined by VA regulations.  Therefore, remand is necessary to obtain an addendum opinion which adequately addresses etiology of the Veteran's hearing loss.

The Board also finds that remand is necessary in order to obtain an addendum opinion regarding etiology of the Veteran's hepatitis C.  The Veteran was afforded a VA examination in September 2015; however, the examiner failed to adequately address Fast Letter 04-13 and the biological plausibility of the Veteran having contracted hepatitis C via air gun transmission.  The Board acknowledges that the examiner determined that it was unlikely that air gun injectors caused the Veteran's hepatitis C; however, her sole rationale appears to be that there is a lack of scientific evidence supporting air gun transmission.  As stated in Fast Letter 04-13, such transmission is at least plausible despite lack of supporting evidence.  On remand, the examiner should provide additional rationale for her conclusion.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the same examiner who conducted the September 2015 VA examination to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's hearing loss is related to service.  If that examiner is unavailable, the appellant should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should presume that the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 at the time of his April 2009 audiology consult.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  

2. Obtain an addendum opinion from the same examiner who conducted the September 2015 VA examination to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's hepatitis C is related to service.  If that examiner is unavailable, the appellant should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner is advised that VA concedes that transmission of hepatitis C via air gun injector is at least biologically plausible despite lack of supporting scientific evidence.  Therefore, an opinion cannot rely solely on the absence of such scientific evidence.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  

3.  Then, readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




